department of the treasury internal_revenue_service washington d c daten contact person 1d number telephone number oe e0 employer_identification_number c l abs dollar_figure -oc - mz x dear applicant this letter responds to x's request dated date for a ruling that the tax on net_investment_income under sec_4940 of the internal_revenue_code will not apply to x's proposed foreign investment program as described below facts x is a private non-operating foundation described in sec_50 and a of the code x proposes to conduct a program of invee‘ments the investment progra n in order to promote economic development in m a foreign_country the investment program will provide relief of poverty in m by producing jobs and thus will further charitable purposes x's investment program will consist of two parts a government program and a direct loan or investment progra‘n in a separate letter_ruling plr date the service ruled that loans made under these programs will further exclusively charitable purposes and will be program-related investments under sec_4944 government program the government program will invoive three levels of loans x will make loans of a certain amount in u s dollars to the government of m the goverment of m in turn will make loans to privately owned local banks which will make loans to businesses in m amounts repaid by borrowers may be reloaned by the government of m under the same procedures the loans between x and the government of m will be interest-free the government's loans to the local banks will be at an interest rate well below the going market rate the local banks may charge interest on their loans up to a stated maximum substantlally below the going market rates the government of m and the local banks may also charge a penalty for late payments in order to encourage timely repayment x will not receive any income from the program other han possibie foreign_currency gains direct loan or investment program in x's direct loan or investment program x wil make direct loans including below-market loans to or equity investments in businesses in order to induce those businesses to operate in m x will receive interest payments denominated in the currency of m instead of dollars law sec_483 of the code provides generally that sec_483 does not apply to any debt_instrument for which an issue_price is determined under sec_1273 or sec_1274 sec_985 of the code generally defines a taxpayer's functional_currency as the dollar sec_988 of the code provides that foreign_currency_gain or oss attributable to a sec_988 transaction is generally treated as ordinary_income or loss and that in certain cases such income or loss may be treated as capital_gain or loss or as interest ir come or expense sec_988 of the code defines certain transactions as a sec_988 transaction if the amount that the taxpayer is entitied to receive or is required to pay by reason of such transaction is denominated in terms of a nonfunctional_currency or is determined by reference to the value of one or more nonfunctional currencies sec_988 of the code defines one type of sec_988 transaction as the acquisition of a debt_instrument or becoming the obligor under a debt_instrument sec_1272 of the code generally requires a holder of a debt_instrument with original_issue_discount to include the discount in gross_income sec_1273 of the code defines original_issue_discount oid as the excess if any of a debt instrument's stated_redemption_price_at_maturity over its issue_price sec_1273 of the code defines ‘he issue_price of a debt_instrument to which sec_1273 applies sec_1274 of the code determines the issue_price of certain debt instruments given in consideration for the sale_or_exchange of property sec_4940 of the code imposes an excise_tax on private_foundations based on their net_investment_income consisting of items of gross_investment_income and capital_gain_net_income less certain deductions sec_4940 of the code defines gross_investment_income as the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans as defined in sec_512 and royalties but not including any such income to the extent included in computing the tax imposed by sec_511 sec_7872 of the code recharacterizes certain below-market loans described in sec_7872 of the code as two transactions a loan at the applicable_federal_rate afr and a transfer from the lender to the borrower in an amount sufficient to fund the borrower's payments of interest at the afr oe fe sec_1_988-3 of the income_tax regulations indicates that foreign_currency_gain is not characterized as interest_income sec_53_4940-1 of the foundations and similar excise_taxes regulations provides that interest dividends rents and royalties derived from assets devoted to charitable activities are includible in gross_investment_income therefore for example interest received on a student_loan would be includible in the gross_investment_income of a private_foundation making such loan sec_53_4940-1 of the regulations provides that sales or other dispositions of program- related investments as defined in sec_4944 of the code held by a private_foundation are not taken into account in determining capital_gain_net_income sec_1_7872-5t of the regulations exempts from sec_7872 of the code loans made by a private_foundation or other organization described in sec_170 with the primary purpose to accomplish one or more purposes described in sec_170 unless one of the principal purposes of structuring the transaction as a loan is to avoid federal tax rationale capital_gains capital_gains from the sale of program-related investments are excludible in determining net_investment_income under sec_4940 of the code gross_investment_income interest dividends and other items of gross_investment_income under sec_4940 of the code arising from program-reiated investments are taxable under sec_4940 while x anticipates receiving interest and dividends designated as such from the direct loan or investment program x will receive only a retum of capital from the government program plus possibie foreign_currency gains the question arises whether x will receive any retum not designated as gross_investment_income or any imputed_income that is properly characterized as gross_investment_income x will not receive any foreign_currency gains under the investment program characterized as gross_investment_income under sec_4940 of the code x's interest-free_loan to the government of m is not a sec_988 transaction resulting in currency gain_or_loss because the return of principal that x is entitled to receive is not denominated in terms of or determined by reference to the value of a nonfunctional_currency such as the currency of m rather the loan is denominated in and determined by reference to x’s functional_currency the u s dollar while loans under the direct loan or investment program may be sec_988 transactions any foreign_currency_gain from such loans will not be characterized under sec_988 as interest or another item of gross_investment_income under sec_4940 we aiso find that x will not receive any imputed_income under sec_483 sec_1274 or sec_7872 of the code because the loans made by x pursuant to the investment program will be issued for money sec_483 and sec_1274 do not apply instead the issue_price of each loan is determined under sec_1273 thus there is no interest imputed under sec_1274 on the loans made by x sec_7872 re- characterizes the repayment of certain below-market loans as interest in part since the investment program is a program-related_investment it is exempt under sec_1_7872-5t of the regulations from such re-characterization ruling of accordingly we rute that interest or dividend income that is designated as such and derived from the direct loan or investment program will constitute gross_investment_income under sec_4940 of the code otherwise the tax on net_investment_income under sec_4940 of the code will not apply to x's investment program except as we have ruled above we express no opinion as to the tax consequences of the grant under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future tax questions relating to x's activities x should a copy of this ruling in x's permanent records we are providing our ohio tax exempt government entities office a copy of this ruling sincerely yours signed garland a carter garland a carter manager exempt_organizations technical group ot
